Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

The following is a Non-Final Office Action in response to communication received on 5/8/2020. Claims 1-18 and 21 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been submitted. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/8/2020 has been entered.
Response to Amendment
3.	Applicant’s amendments to claims 1 and 18 are acknowledged.  Applicant’s withdraw of claim 20 is acknowledged.  Applicant’s addition of new claim 21 is acknowledged.
Response to Arguments
4.	Based on Applicant’s amendments and response (see Remarks page 13) the previous 112 second/b rejections have been withdrawn. 
5.	On pages 14-15 of Remarks, Applicant argues the present application is similar to the findings in USPTO Example 35.  It is noted that Example 35 was issued before the current 2019 revised patent subject matter eligibility “2019 PEG” analysis.  In particular Applicant argues the present application is similar to claim 2 which was found to include combinations of elements that operate in a non-conventional and non-generic way, and addressed unique problems associated with cards and ATMS similar to the unconventional sequence events in DDR. 	See Subject Matter Eligibility Examples: Business Methods pages 9-10 with respect to claim 35 (cited herein): 
	Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea. In addition to the steps that describe the abstract idea of preventing fraud through identity verification, the claim recites the additional limitations of obtaining customer‐specific information from a bank card, a processor comparing data, generating a random code and transmitting it to the customer’s mobile communication device, and the processor reading an image that was generated by the customer’s mobile communication device in response to receipt of the random code, where the image includes encrypted code data. The encrypted code data from the image is then used by the processor to verify the customer’s identity by decrypting the code data and analyzing the decrypted code data. Considered individually, the steps of obtaining information from a bank card and the comparing data do not provide significantly more for the same reasons as in claim 1. Similarly, the processor and the mobile communication device are recited at a high level of generality and perform programmed functions that represent conventional and generic operations for these devices, including reading data, generating random codes, and analyzing data. 
combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a non-conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions). Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the abstract idea. Further, the combination of obtaining information from the mobile communication device (instead of the ATM keypad) and using the image (instead of a PIN) to verify the customer’s identity by matching identification information does not merely select information by content or source, in contrast to Electric Power, but instead describes a process that differs from the routine and conventional sequence of events normally conducted by ATM verification, such as entering a PIN, similar to the unconventional sequence of events in DDR. The additional elements in claim 2 thus represent significantly more (i.e. ,provide an inventive concept) because they are a practical implementation of the abstract idea of fraud prevention that performs identity verification in a non‐conventional and non‐generic way, even though the steps use well‐known components (a processor and mobile communication device). Claim 2 is eligible (Step 2B: Yes).

	The Examiner has carefully considered Applicant’s arguments based on the above, however, the Examiner respectfully disagrees.  
	The present application claims are not reciting combinations of elements that recite a non-generic and non-conventional way to overcome a problem in computer technology (see Example 35 “but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions)” and DDR Holdings Federal Register Vol. 79, No. 241 Tuesday December 16, 2014 5. DDR Holdings, LLC v. Hotels. com L.P (U.S. Patent No 7,818,399)  “the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks.” 
	Instead the idea of correlating historical user actions or interactions with other users actions or interactions to determine a similarity, which can be adjusted based on 
	Further the claims limitations as detailed in the 101 rejection below recite limitations a user can reasonably and practically perform, the additional computer elements that recite these limitations are instead of being performed in the human mind are performed through use of a machine like a computer merely recite limitations that are not indicative of integration into a practical application or significantly more as detailed in the 101 rejection below, in view of the 2019 PEG.  
6.	On page 16 of Remarks, Applicant argues the claims are similar to Example 37.  Example 37 is related to relocation of icons on a graphical user interface.  Applicant’s invention does not recite or use GUIs in the claims, therefore the Examiner finds the arguments with respect to GUIs not persuasive, since as detailed in Subject Matter Eligibility Examples: Abstract ideas page 1 from which example 37 is described: “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. These examples should be interpreted based on the fact patterns set forth below as other fact patterns may have different eligibility outcomes.”
	Further Applicant’s arguments on page 16 are acknowledged with respect to improvement over prior art systems.  
	Examiner notes: October 2019 Update: Subject Matter Eligibility pages 12-13 (cited herein, also reflected in MPEP 2106.04(a) and 2106.05(a)): 


	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.
	
	While it is true Applicant’s specification discusses limitations in the prior art, these limitations are not reflected nor required by the claims as discussed above(for example the claims do not require or even suggest that these are points that a user would check on, like loyalty points or something of currency to the user, or even be aware of, rather these points are described in such broad detail that they read on the general idea of calculating a score for a user where the score is used to provide a recommendation (e.g. the user is never aware of these points or calculations they just see the final result of the recommended product), the score being determined based on user’s previous history and other user’s previous history and related products), specifically the claims do not reflect the above disclosed improvement.
	  Further even if the claims did which the Examiner does not contend based on the above, this discussion appears to suggest that this only provides the user with more information to facilitate providing recommendations (like a product),   which is similar to the above example of Trading Technologies Int’l v. IBG LLC since it improves the business process of providing recommendations (like a product) but does not improve computers or technology. 

7.	Applicant’s arguments on pages 16-17 of Remarks are acknowledged.  Here Applicant argues “Applicant respectfully submits that the claims are eligible because they reflect "an improvement in the functioning of a computer, or an improvement to other technology or technical field" as explained in the USPTO guidelines, MPEP 2106.05(a), and the DDR Holdings decision. The claims are also "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks."  Specifically, as noted above, the invention resolves internet and computer specific problems pertaining to both calculating changes to point values based on data obtained from other user activity on a website as well as increasing traffic to a website by improving user incentives.”  The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees as detailed in the response to arguments section above that previously address these arguments. 	
8.	As per Applicant’s arguments on pages 17-19 of Remarks, the Examiner has carefully considered Applicant’s arguments howeer, the Examiner finds the arguments moot in view of the new grounds of rejection (e.g. new grounds of rejection from the Final Office Action dated 2/14/2020). 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Although the claims at issue are not identical, they are not patentably distinct from each other because in particular the only differences between Claim 18 and claim 1 of U.S. Patent No 8, 639, 569 are that:
	(1) US Patent No 8, 639, 569 recites in the previous usage history set formation step of claim 1 forming a first previous usage history set which is a set of other usage histories having the same used item identifier as the base item identifier specified by the specific information of the one usage history and being older than the one usage history whereas the present application recites this in the alternative (e.g. could be one of 3 available options) in that the present application recites and form a first previous usage history set which is a set of other usage histories being older than the one usage history and satisfying a first condition; and wherein the first condition is any one of a condition where: (1) a used item identifier in the other usage histories agrees with the base item identifier specified by the specific information in the one usage history, (2) a used item identifier in the other usage histories agrees with the used item identifier in the one usage history, and (3) a used item identifier in the other usage histories agrees with any of the base item identifiers specified by the specific information in the one usage history and the used item identifier in the one usage history.
	Since only one of the alternatives (1)- (3) is required in the present application, if (1) is selected it recites the same subject matter as that found in U.S. Patent No 8, 639, 569 claim 1.
	And (2) Therefore then the only difference between U.S. Patent No 8, 639, 569 and the present above claims would be that the functions are performed by software on a computer readable medium running on a computer (see claims 18 of the present application) and the amended receiving usage histories from multiple use subject identifiers to create association data, whereas US Patent 8,639,569 teaches receiving them from another device. 
However, a United States Patent Application Publication to Majumder (United States Patent Application Publication Number: US 2007/0124698) teaches (1) that the functions are performed by software on a computer readable medium running on a computer (see paragraph 0022 “Furthermore, the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed subject matter. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer-readable device, carrier, or media. For example, computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips, ... ), optical disks (e.g., compact disk (CD), digital versatile disk (DVD), ... ), smart cards, and flash memory devices ( e.g., card, stick, key drive, ... )” and paragraph 0066 “FIG. 10 is a schematic block diagram of a sample computing environment 1000 with which the claimed subject matter can interact. The system 1000 includes one or more client(s) 1010. The client(s) 1010 can be hardware and/or software (e.g., threads, processes, computing devices). The system 1000 also includes one or more server( s) 1020. The server(s) 1020 can be hardware and/or software (e.g., threads, processes, computing devices). The servers 1020 can house threads to perform transformations by employing the subject innovation, for example”) and (2) receiving usage histories from multiple use subject identifiers to create association data, whereas US Patent 8,639,569 teaches receiving them from another device, it is noted that Majumder teaches both (see paragraph 0023 “The system 100 can include a collaborative filtering component 102 that receives data 
	Therefore it would have been obvious at the time of the invention to modify claim 1 of U.S. Patent No. 8,639,569 to include the teachings of  Majumder (United States Patent Application Publication Number: US 2007/0124698) with the motivation of using known computer techniques of performing similarity calculations of a method through a central processing unit (CPU) or software stored on a medium running on a computer, and collecting user identifier information to associate data, when collecting information from another devices to associate data for users is already known.  

11. 	Claims 1-2, 7-8, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-7 of U.S. Patent No 8, 639, 569.
	Although the claims at issue are not identical, they are not patentably distinct from each other because in particular the only differences between Claims 1-2, 7-8, and 12-13 and claims
1-4 and 6-7 of U.S. Patent No 8, 639, 569 are that:
	(1) US Patent No 8, 639, 569 recites in the previous usage history set formation step of claim 1 forming a first previous usage history set which is a set of other usage histories having the same used item identifier as the base item identifier specified by the specific information of the one usage history and being older than the one usage history whereas the present application recites this in the alternative (e.g. could be one of 3 and forming a first previous usage history set which is a set of other usage histories being older than the one usage history and satisfying a first condition; and wherein the first condition is any one of a condition where: (1) a used item identifier in the other usage histories agrees with the base item identifier specified by the specific information in the one usage history, (2) a used item identifier in the other usage histories agrees with the used item identifier in the one usage history, and (3) a used item identifier in the other usage histories agrees with any of the base item identifiers specified by the specific information in the one usage history and the used item identifier in the one usage history. Since only one of the alternatives (1) -(3) is required in the present application, if (1) is selected it recites the same subject matter as that found in U.S. Patent No 8, 639, 569 claim 1.
	Therefore then the only difference between U.S. Patent No 8, 639, 569 and the present above claims would be that (1) the method is performed by a central processing Unit, (2) the amended limitation of a similar item selection step for similar item selection processing at predetermined time intervals, and (3) receiving usage histories from multiple use subject identifiers to create association data, whereas US Patent 8,639,569 teaches receiving them from another device.
	However, a United States Patent Application Publication to Majumder (United States Patent Application Publication Number: US 2007/0124698) teaches (1) the method is performed by a central processing Unit, (see paragraph 0022 “Furthermore, the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to a similar item selection step for similar item selection processing at predetermined time intervals, (see paragraph 0037 “According to this illustration, the collaborative filtering component 402 can provide a recommendation to the user associated with the current session regarding item(s) that may be of interest”), and (3) receiving usage histories from multiple use subject identifiers to create association data whereas US Patent 8,639,569 teaches receiving them from another device, it is noted that Majumder teaches both (see paragraph 0023 “The system 100 can include a collaborative filtering component 102 that receives data associated with a plurality of user sessions. For instance, web pages that are visited during each user session can be received and/or tracked as implicit votes for those web pages for the particular session by the collaborative filtering 
	Therefore it would have been obvious at the time of the invention to modify claims 1-4 and 6-7 of U.S. Patent No 8, 639, 569 to include the teachings of  Majumder (United States Patent Application Publication Number: US 2007/0124698) with the motivation of using known computer techniques of performing similarity calculations of a method through a central processing unit (CPU), collecting user identifier information to associate data and providing recommendations based on associations, when collecting information from another devices to associate data for users and providing association information to devices are both already known.  
Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13. 	Claims 1-18  and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
	The claims recite correlating historical user actions or interactions with other users actions or interactions to determine a similarity, which can be adjusted based on constraints or additional factors, which is then used to recommend an action (like a product) to a user. 
	Correlating historical user actions or interactions with other users actions or interactions to determine a similarity, which can be adjusted based on constraints or additional factors, which is then used to recommend an (like a product) to a user is (1) subject matter where the 
	This judicial exception is not integrated into a practical application because the claims merely include limitations that are not indicative of integration into a practical application in that the claims alone in and in combination merely recite: 	(1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims: 
	(a) performed by an information processing server which includes a central processing unit and memory (see claim 1) 
	(b) using the central processing unit to store in said memory (see claim 1) 
	(c) a terminal device of the first user has used (see claims 1 and 18)
	(d) using the central processing unit/ using said central processing unit (see claim 1)
	(e) an information processing device (see claim 18)
	 (f) a usage history storage section configured to/wherein the usage history storage section (see claim 18)
	(g) an associated data creation section configured to (see claim 18)
	(h) a central processing unit configured to (see claim 18)
	(i) the point distribution calculator comprises (see claim 18)
	(j) a point distribution calculator configured to, using the central processing unit (see claim 18)
	(k) a previous usage history set formation section (see claim 18)
	And (I) a change value calculation section (See claim 18)

	And (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims generally linking the use of the judicial exception to the computer environment or field of use (see claims 1-18 and 21)
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims when considered alone and in combination amount to no more than: 
	(1) Simply appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo). Specifically as recited in the claims:
	(a) automating mental tasks (see July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)(see claims 1-18 and 21).
	Examiner's note: the Examiner has reevaluated the previously concluded insignificant extra-solution activity under the practical application step under the significantly more step however the Examiner finds the limitations to be well understood, routine, and conventional activity in the field as detailed above.
Claim Interpretation 
14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

15.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
16. 	This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

	• An associated data creation section configured to calculate a degree of similarity between two item identifiers based on the usage histories from multiple use subject identifiers stored in the usage history storage section, and create associated data that causes a base identifier and an associated item identifier to correspond to each other using the calculated degree of similarity, wherein the base item identifier identifies a base item, and the associated item identifier identifies an associated item similar to the base item (see claim 18)
	• The usage history storage section stores a usage history, which causes the use subject identifier, the used item identifier, and the specific information to correspond to one another when an associated item is used based on the associated data, and wherein the specific information is information capable of specifying a base item identifier corresponding to the associated item identifier of the used item (see claim 18)
	• a point distribution calculator configured to, using the central processing unit, change a point value managed for each of the use subject identifiers (see claim 18)
	• A previous usage history set formation section configured to select one particular usage history having the specific information from the usage history storage section, and form a first previous usage history set which is a set of other usage histories being older than the one particular usage history and satisfying a first condition (see claim 18)
	• A change value calculation section configured to calculate a change value to change the point value for a user set whose elements correspond to a plurality of use subject identifiers which is at least a part of a set of use subject identifiers included in the first previous usage history set (See claim 18)

	From review of the specification the Examiner finds the following to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
	Page 96 (cited herein): is also possible to implement the information processing server device 6 as software (program) processing using a computer comprising a CPU, a RAM, a ROM, a hard disk drive (HOD), a network interface, etc.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


19.	Claims 1-18 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linden et al. (United States Patent Number: US 6,266,649) further in view of Majumder (United States Patent Application Publication Number: US 2007/0124698). 
As per claim 1, Linden et al. teaches An information processing method performed by a server system, the method comprising: (see column 1 lines 6-8, column 8 lines 50-53, and column 7 lines 52-54.
	Column 1 lines 6-8, note: More specifically, the invention relates to methods for predicting the interests of individual users based on the known interests of a community of users; column 8 lines 50-53, note: The various processes 50, 52, 66 of the recommendation services may run, for example, on one or more Unix or NT based workstations or physical servers (not shown) of the Web site 30; and column 7 lines 52-54, note: The term "process" is used herein to refer generally to one or more code modules that are executed by a computer system to perform a particular task or set of related tasks). 
a usage history storage step of using the server system to store usage histories that associate a use subject identifier for identifying a first user or a terminal device the first user has used, with a used item identifier, which is an item identifier for identifying an item used by a particular user; (column 4 lines 60- column 15 lines 5, column 5 lines 31-47, column 8 lines 35-47, and column 12 lines 4-6.

the term "known" is used to distinguish items for which the user has implicitly or explicitly indicated some level of  interest from items predicted by the Recommendation Service to be of interest; column 8 lines 35-47, note: In the embodiments described in detail below, the items of known interest are identified based on information stored in the user's profile, such as by selecting all items purchased by the user or all items in the user's shopping cart. In other embodiments of the invention, other types of methods or sources of information could be used to identify the items of known interest. For example, in a service used to recommend Web sites, the items (Web sites) known to be of interest to a user could be identified by parsing a Web server access log and/or by extracting URLs from the "favorite places" list of the user's Web browser. In a service used to recommend restaurants, the items (restaurants) of known interest could be identified by parsing the user's credit card records to identify restaurants that were visited more than once; column 12 lines 4-9, note: In the embodiments described in detail below, the items of known interest are identified based on information stored in the user's profile, such as by selecting all items purchased by the user or all items in the user's shopping cart. In other embodiments of the invention, other types of methods or sources of information could be used to identify the items of known interest. For example, in a service used to recommend Web sites, the items (Web sites) known to be of interest to a user could be identified by parsing a Web server access log and/or by extracting URLs from the "favorite places" list of the user's Web browser. In a service used to recommend restaurants, the items (restaurants) of known interest could be 
Examiner’s note: shows the system of Linden collects the user’s interest data in multiple different ways including current shopping carts, items known to be of interest (e.g. a list of items purchased, rated, and/or viewed by the user), purchases at restaurants, browsing history, etc.
an associated data creation step of calculating, a degree of similarity between two item identifiers based on the usage histories from multiple use subject identifiers and creating associated data that causes a base item identifier and an associated item identifier to correspond to each other using the calculated degree of similarity, wherein when an associated item is used based on the associated data, a usage history causing the use subject identifier, the used item identifier, and specific information to correspond to one another is stored, and wherein the specific information is information capable of specifying a base item identifier corresponding to the associated item identifier of the used item; and (see column 8 lines 64- column 9 line 50.
	Column 8 lines 64- column 9 line 50, note: As indicated above, the similar items table 60 maps items to lists of similar items based at least upon the collective interests of the community of users. The similar items table 60 is preferably generated periodically ( e.g., once per week) by the off-line table generation process 66. The table generation process 66 generates the table 60 from data that reflects the collective interests of the community of users. In the embodiment described in detail herein, the similar items table is generated exclusively from the purchase histories of the community of users (as depicted in FIG. 1). In other embodiments, the table 60 may additionally or alternatively be generated from other indicia of user-item interests, 
a point distribution calculation step of calculating, a change value to change a point value managed for each of the use subject identifiers, the point distribution calculation step includes: a previous usage history set formation step of retrieving from memory and selecting one usage history having the specific information from the usage history storage step, and forming a first previous usage history set which is a set of other usage histories being older than the one usage history and satisfying a first condition; and wherein the first condition is any one of a condition where: (1)    a used item identifier in the other usage histories agrees with the base item identifier specified by the specific information in the one usage history, (2)    a used item identifier in the other usage histories agrees with the used item identifier in the one usage history, and (3)    a used item identifier in the other usage histories agrees with any of the base item identifiers specified by the specific information in the one usage history and the used item identifier in the one usage history; (see column 3 lines 6-17, column 5 lines 48-56, and column 12 lines 21-25.
	Column 3 lines 6-17, note: To generate a set of recommendations for a given user, the service retrieves from the table the similar items lists corresponding to items already known to be of interest to the user, and then appropriately combines these lists to generate 10 a list of recommended items. For example, if there are three items that are known to be of interest to the user (such as three items the user recently  below) to generate the recommendations; and column 12 lines 21-25, note: IDs. To generate a similar items table that strongly reflects the current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months).
Examiner’s note: retrieving similar item lists from the table, where tables are generated for example once a week on the last six months of collected data.
a change value calculation step of calculating, a change value to change the point value for a user set whose elements correspond to a plurality of use subject identifiers which is at least a part of a set of use subject identifiers included in the first previous usage history set; and (see column 3 lines 19-29 and column 11 lines 4-36.
	Column 3 lines 19-29, note: In accordance with another aspect of the invention, the similar items lists read from the table may be appropriately 20 weighted (prior to 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below the user is presumed to have a greater affinity for recently purchased items over earlier purchased items. The similar items lists 64 are preferably weighted by multiplying the commonality index values of the list by a weighting value. The commonality index values as weighted by any applicable weighting value are referred to herein as "scores." In other embodiments, the recommendations may  be generated without weighting the similar items lists 64. If multiple similar items lists 64 are retrieved in step 82, the lists are appropriately combined (step 86), such as by merging the lists while summing the scores of like items. The resulting list is then sorted (step 88) in order of  highest-to-lowest score. In step 90, the sorted list is filtered to remove unwanted items. The items removed during the filtering process may include, for example, items that have already 
a similar item selection step for similar item selection processing at predetermined time intervals (see Column 11 lines 46-56, column 12 lines 49-52, and column 10 lines 13-25.
	Column 11 lines 46-56, note: Finally, in step 94, a list of the top M (e.g., 15) items of the recommendations list are returned to the Web server 32 (FIG. 1). The Web server incorporates this list into one or more Web pages that are returned to the user, with each recommended item being presented as a hypertextual link to the item's product information page. The recommendations may alternatively be conveyed to the user by email, facsimile, or other transmission method. Further, the recommendations could be presented as advertisements for the  recommended items; column 12 lines 49-52, note: Finally, in step 194, the top M items from the recommendations list are returned to the Web 50 server 32, which incorporates these recommendations into one or more Web pages; and column 10 lines 13-25, note: The FIG. 2 process is preferably invoked in real-time in response to an online action of the user. For example, in an Instant Recommendations implementation (FIGS. 5 and 6) of the service, the recommendations are generated and displayed in real-time (based on the user's purchase history and/or item ratings profile) in response to selection by the user of a corresponding hyperlink, such as a hyper link which reads "Instant Book Recommendations" or "Instant Music 
	While Linden clearly teaches the functions above can be performed by a server system (see column 7 line 6- 45 and  column 7 line 25-35), Linden does not expressly teach all the limitations are performed by one server including a central processing unit and memory or more specifically as recited in the claims (1) server which includes a central processing unit and memory, (2) using the central processing unit to store in said memory, and  (3) using the central processing unit, as claimed. 
	However, Majumder which is in the art of providing recommendations of similar items based on plurality of user information sessions through collaborative filtering (see abstract) teaches all the limitations are performed by one server including a central processing unit and memory or more specifically as recited in the claims (1) server which includes a central processing unit and memory, (2) using the central processing unit to store in said memory, and  (3) using the central processing unit, as claimed (see paragraphs 0066, 0067, and 0022.
	Paragraph 0066, note: The system 1000 also includes one or more server( s) 1020. The server(s) 1020 can be hardware and/or software (e.g., threads, processes, computing devices). The servers 1020 can house threads to perform transformations by employing the subject innovation, for example; paragraph 0067, note: Similarly, the server(s) 1020 are operably connected to one or more server data store(s) 1030 that can be employed to store information local to the servers 1020; and paragraph 0022, 
... ).
	At the time of the invention it would be obvious for one of ordinary skill in the art to have modified Linden with the aforementioned teachings from Majumder with the motivation of providing a common computer feature of performing all the functions on a single computer (see Majumder paragraphs 0066, 0067, and 0022), when Linden teaches performing the functions on multiple computers (see Linden Column 11 lines 46-56, column 12 lines 49-52, and column 10 lines 13-25) is known.
As per claim 2, Linden teaches
	Wherein in the previous usage history set formation step, the first condition is the condition where a used item identifier in the other usage histories agrees with the base item identifier specified by the specific information of the one usage history, and a second previous usage history set is formed, which is a set of other usage histories having the used item identifier in the one usage history and being older than the one usage history, and in the change value calculation step, a change value to change the point value is calculated for a user set whose elements correspond to a plurality of use subject identifiers which is at least a part of a set of use subject identifiers included both in the first previous usage history set and in the second previous usage history set (see column 15 lines 27-33, note: In step 186, the weighted similar items lists are merged (if multiple lists exist) to form a single list. During this step, the scores of like items are summed. For example, if a given other_item appears in three different similar items lists 64, the three scores (including any negative scores) are summed to produce a composite score). 
Examiner’s note: lists with respect to items (that are generated for example with the past 6 months of data) are retrieved as discussed in claim 1 above with respect to Linden, then scores can be calculated or changed based on the items appearing in multiple lists. 
As per claim 3, Linden teaches 
Wherein in the usage history storage step, the usage histories are stored such that a temporal order of the usage histories can be identified, and in the previous usage history set formation step, the first previous usage history set is formed by determining whether or not other usage history is older than the one usage history based on the temporal order (see  Column 12 lines 21-25, note: To generate a similar items table that strongly reflects the current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months). 
	Examiner’s note: providing recommendations for a user’s current shopping cart for example (see column 12 lines 9-11 “The service generates the recommendations 
As per claim 4, Linden teaches
	 Wherein in the usage history storage step, the usage histories are stored such that each usage history can be identified as a usage history which is not processed or a usage history which has been processed, and in the previous usage history set formation step, the first previous usage history set is formed by determining whether or not other usage history is older than the one usage history based on information that each usage history is identified as a usage history which is not processed and a usage history which has been processed,   and the one usage history is stored in the usage history storage section as a usage history which has been processed (see column 12 lines 21-25 and column 10 lines 14-25.
	Column 12 lines 21-25, note: To generate a similar items table that strongly reflects the current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months; column 10 lines 14-25, note: For example, in an Instant Recommendations implementation (FIGS. 5 and 6) of the service, the recommendations are generated and displayed in real-time (based on the user's purchase history and/or item ratings profile) in response to selection by the user of a corresponding hyperlink, such as a hyper link which reads "Instant Book Recommendations" or "Instant Music Recommendations." In a shopping cart based implementation (FIG. 7), the recommendations are generated (based on the user's current and/or recent shopping cart contents) in real-time when the user initiates a 
Examiner’s note: a usage history is considered processed if it is included in the latest table, not processed if it is not.  The tables are generated for example weekly as described above, and take into account the last 6 months of data.  Therefore the latest table takes into account different information than a table generated a week ago (for example the table a week ago may not take into account a user’s recent purchase whereas a current table may not take into account another user’s purchase from 6 months and 2 days ago). 
As per claim 5, Linden teaches 
	Wherein in the change value calculation step, a number of times of use that the user or the terminal device uses a predetermined item is calculated for each of the use subject identifiers included in the user set, using the usage histories stored in the usage history storage section, and the change value is calculated so as to equal a value according to the number of times of use (see column 11 lines 4-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a 
As per claim 6, Linden teaches
wherein in the usage history storage step, the usage histories each that at least associates the use subject identifier, the item identifier and an evaluation value indicating an evaluation level of a user for an item with one another, are stored, and in the change value calculation step, one use subject identifier included in the user set is selected, an evaluation value corresponding to the one use subject identifier is read out from the first previous usage history set, and the change value corresponding to the one use subject identifier is calculated so as to equal a value according to the evaluation value read out (see column 11 lines 4-15, column 3 lines 19-28.
	Column 11 lines 4-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below, the user is presumed to have a greater affinity for recently purchased items over earlier purchased items; column 3 line 19-28, note: accordance with another aspect of the invention, the similar items lists read from the table may be appropriately 
Examiner’s note: evaluation values could mean merely the evaluations that corresponds to weights which are then used to provide recommendations to users.  One example would be a user rating on a scale of 1-5.  It is noted as detailed above, Linden teaches many examples of these weight evaluations. 
As per claim 7, Linden teaches
further comprising a user attribute storage step of storing the use subject identifier and user attribute information in association with each other, wherein in the change value calculation step, the change value is calculated for the use subject identifier associated with the user attribute information which satisfies a predetermined condition, of the use subject identifiers included in the user set (see column 11 lines 4-15, column 3 lines 19-28.
	Column 11 lines 4-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the 
Examiner’s note: attribute information could mean merely the attributes that corresponds to weights which are then used to provide recommendations to users.  One example would be a user rating on a scale of 1-5.  It is noted as detailed above, Linden teaches many examples of these weight attributes. 
As per claim 8, Linden teaches 
	comprising an item attribute storage step of storing the item identifier and item attribute information in association with each other, wherein in the associated data creation step, the associated data is created based on usage histories each including an item identifier associated with the item attribute information which satisfies a predetermined condition, of the usage histories stored in the usage history storage section (see column 9 lines 34-52, note: Each similar items list 64 consists of the N ( e.g., 20) items which based on correlations between purchases of items, are deemed to  	Examiner’s note: here attribute is a list consisting of N, in this example N is 20 most closely related items
As per claim 9, Linden teaches
further comprising a similarity degree calculation step of calculating a degree of similarity between use subject identifiers, based on the usage histories stored in the usage history storage section, wherein in the change value calculation step, the change value is calculated for each of the use subject identifiers included in the user set, according to the degree of similarity between the each of the use subject identifiers included in the user set and a use subject identifier corresponding to the one usage history (see column 9 lines 34-52 and column 11 lines 4-21.
	Column 9 lines 34-52, note: Each similar items list 64 consists of the N ( e.g., 20) items which based on correlations between purchases of items, are deemed to be the   the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately pre of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below, shop the user is presumed to have a greater affinity for recently purchased items over earlier purchased items. The similar items lists 64 are preferably weighted by multiplying the commonality index values of the list by a weighting value. The commonality index values as weighted by any applicable weighting value are 
As per claim 10, Linden teaches
further comprising: a user attribute storage step of storing the use subject identifier and user attribute information in association with each other; and an adaptation degree calculation step of calculating a degree of adaptation indicating an adaptation level of the user attribute information for users, wherein in the change value calculation step, the change value is calculated for each of the use subject identifiers included in the user set so as to equal a value according to the degree of adaptation between the each of the use subject identifiers included in the user set and a use subject identifier corresponding to the one usage history (see column 11 lines 4-15 and column 3 lines 19-28.
	Column 11 lines 4-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below, the user is presumed to have a greater affinity for recently purchased items over earlier purchased items; column 3 line 19-28, note: accordance with another aspect of the invention, the similar items lists read from the table may be appropriately 20 weighted (prior to being combined) based on indicia of the user's affinity for, or current interest in, the corresponding items of known interest. For example, the similar 
	Examiner’s note: attribute information could mean rating and degree of adaption could be on the scale of 1-5. It is noted as detailed above, Linden teaches many examples of these weight attributes, others could just as easily be used for example attribute information could mean purchase data and degree of adaption could be last week or four months ago (see column 3 lines 22-26 “For example, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book 25 that was purchased four months ago.”). 
As per claim 11, Linden teaches
Wherein in the change value calculation step, in order to change a point value managed for each combination of the use subject identifier and the item identifier, a change value is calculated for each combination of a use subject identifier of the user set, and a used item identifier corresponding to each of the use subject identifiers in the first previous usage history set (see column 11 lines 4-15 and column 3 lines 19-28.
	Column 11 lines 4-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the 
	Examiner’s note: weights items in the received lists based on additional information.  
As per claim 12, Linden teaches
	Wherein in the change value calculation step, a number of users for which the change value has been calculated is calculated (see column 11 lines 15-52, note: The similar items lists 64 are preferably weighted by multiplying the commonality index values of the list by a weighting value. The commonality index values as weighted by 92 are selected from the set of item's (if any) in the user's "recent shopping cart contents" list. As an important benefit of this step, the recommendations include one or more items that the user previously considered purchasing but did not purchase. The items added in step 92 may additionally or alternatively be selected using another recommendations method, such as a content-based method. Finally, in step 94, a list of the top M (e.g., 15) items of the recommendations list are returned to the Web server 32 (FIG. 1)).
Examiner’s note: actually calculating the change value to then in turn provide recommendations to the user based on this “score” as defined in Linden. 
As per claim 13, Linden teaches
	Wherein in the change value calculation step, the change value is calculated such that a sum total of change values during a predetermined period of time equals a predetermined value (see column 13 lines 47-55, note: Finally, in step 94, a list of the top M (e.g., 15) items of the recommendations list are returned to the Web server 32 (FIG. 1). The Web server incorporates this list into one or more Web pages that are returned to the user, with each recommended item being presented as a hypertextual link to the item's product information page. The recommendations may alternatively be conveyed to the user by email, facsimile, or other transmission method. Further, the recommendations could be presented as advertisements for the 55 recommended items). 
Examiner’s note: after all the calculations described in Linden and in the previous claims above only the top M results, in this example 15, are provided to the user.
As per claim 14, Linden teaches
Wherein in the usage history storage step, the usage histories each that at least associates the use subject identifier, the item identifier and use time information indicating a time when a user has used an item or a time when the usage history storage step has been performed with each other, are stored, and in the associated data creation step, a usage history in which a time indicated by the use time information is within a predetermined range is extracted from the usage histories, and the associated data is created based on the extracted usage history (see column 12 lines 22-25 and column 14 lines 53-54.

Examiner’s note: shows collecting when an item is purchased and generating table data or associations between items based on purchased within the predetermined range of the last 6 months for example. 
As per claim 15, Linden teaches
Wherein in the usage history storage step, the usage histories each that at least associates the use subject identifier, the item identifier and use time information indicating a time when a user has used an item or a time when the usage history storage step has been performed with each other, are stored, and(see column 12 lines 22-25 and column 14 lines 53-54.
	Column 12 lines 22-25, note: current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months; column 14 lines 53-54, note: assigned to the popular item by the user, "order_date" is the date/time (measured in seconds since 1970) the popular item was purchased). 
in the change value calculation step, one use subject identifier included in the user set is selected, the use time information corresponding to the one use subject identifier is read out from the first previous usage history set, and the change value corresponding to the one use subject identifier is calculated so as to equal a value according to the use time information read out (see column 3 lines 19-29 and column 11 lines 4-15.
	Column 3 lines 19-29, note: In accordance with another aspect of the invention, the similar items lists read from the table may be appropriately  weighted (prior to being combined) based on indicia of the user's affinity for, or current interest in, the corresponding items of known interest. For example, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book that was purchased four months ago. Weighting a similar items list heavily has the effect of increasing the likelihood that the items in that list will be included in the recommendations that are ultimately presented to the user; and column 11 lines 4-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for   the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below shop the user is presumed to have a greater affinity for recently purchased items over earlier purchased items). 
As per claim 16, Linden teaches
Wherein in the usage history storage step, the usage histories each that at least associates the use subject identifier, the item identifier and information on an amount of money of a user for item use with one another, are stored, and in the change value calculation step, one use subject identifier included in the user set is selected, the information on the amount of money corresponding to the one use subject identifier is read out from the first previous usage history set, and the change value corresponding to the one use subject identifier is calculated so as to equal a value according to the information on the amount of money read out (see column 11 lines 5-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below shop the user is presumed to have a greater affinity for recently purchased items over earlier purchased items). 
	Examiner’s note: weight more heavily based on a user purchasing multiple copies of an item, e.g. “information on an amount of money of a user for item use” 
As per claim 17, Linden teaches
	Further comprising a user attribute storage step of storing the use subject identifier and user attribute information which includes entry time information indicating a time when a user is entitled to use an item, in association with each other, wherein in the change value calculation step, one use subject identifier included in the user set is selected, the entry time information corresponding to the one use subject identifier is read out from the first previous usage history set, and the change value corresponding to the one use subject identifier is calculated so as to equal a value according to the entry time information read out (see column 11 lines 5-15 and column 3 lines 19-28.
	Column 11 lines 5-15, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood that the items in that list we be included in the recommendations that are ultimately presented to the user. In one implementation described below shop the user is presumed to have a greater affinity for recently purchased items over earlier purchased items; and column 3 lines 19-28, note: In accordance with another aspect of the invention, the similar items lists read from the table may be appropriately 20 weighted (prior to being combined) based on indicia of the user's affinity for, or current interest in, the corresponding items of known interest. For example, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book 25 that was purchased four months ago. Weighting a similar items list heavily has the effect of increasing the likelihood that the items in that list will be included in the recommendations that are ultimately presented to the user). 
As per claim 18, Linden teaches An information processing device comprising: (see column 1 lines 6-8, column 8 lines 50-53, and column 7 lines 52-54.
	Column 1 lines 6-8, note: More specifically, the invention relates to methods for predicting the interests of individual users based on the known interests of a community of users; column 8 lines 50-53, note: The various processes 50, 52, 66 of the recommendation services may run, for example, on one or more Unix or NT based workstations or physical servers (not shown) of the Web site 30; and column 7 lines 52-54, note: The term "process" is used herein to refer generally to one or more code modules that are executed by a computer system to perform a particular task or set of related tasks). 
store usage histories, where each usage history associates a use subject identifier for identifying a user or a terminal device a user has used, with a used item identifier, where the used item identifier identifies an item used by a user; (column 4 lines 60- column 15 lines 5, column 5 lines 31-47, column 8 lines 35-47, and column 12 lines 4-6.
	Column 4 lines 60-column 5 lines 15, note: The Amazon.com Web site includes functionality for allowing users to search, browse, and make purchases from an online catalog of several million book titles, music titles, video titles, and other types of items. Using a shopping cart feature of the site, users can add and remove items to/from a personal shopping cart which is persistent over multiple sessions. (As used herein, a "shopping cart" is a data structure and associated code which keeps track of items that have been selected by a user for possible purchase.) For example, a user can modify the contents of the shopping cart over a period of time, such as one week, and then proceed to a check out area of the site to purchase the shopping cart contents. The user can also create multiple shopping carts within a single account. For example, a user can set up separate shopping carts for work and home, or can set up separate shopping carts for each member of the user's family. A preferred shopping cart scheme for allowing users to set up 10 and use multiple shopping carts is disclosed in U.S. 
the term "known" is used to distinguish items for which the user has implicitly or explicitly indicated some level of  interest from items predicted by the Recommendation Service to be of interest; column 8 lines 35-47, note: In the embodiments described in detail below, the items of known interest are identified based on information stored in the user's profile, such as by selecting all items purchased by the user or all items in the user's shopping cart. In other embodiments of the invention, other types of methods or sources of information could be used to identify the items of known interest. For example, in a service used to recommend Web sites, the items (Web sites) known to be of interest to a user could be identified by parsing a Web server access log and/or by extracting URLs from the "favorite places" list of the user's Web browser. In a service used to recommend restaurants, the items (restaurants) of known interest could be 
calculate a degree of similarity between two item identifiers based on the usage histories from multiple use subject identifiers stored in the usage history storage section, and create associated data that causes a base item identifier and an associated item identifier to correspond to each other using the calculated degree of similarity, wherein the base item identifier identifies a base item, and the associated item identifier identifies an associated item similar to the base item; and (see column 8 lines 64- column 9 line 50.
	Column 8 lines 64- column 9 line 50, note: As indicated above, the similar items table 60 maps items to lists of similar items based at least upon the collective interests of the community of users. The similar items table 60 is preferably generated periodically ( e.g., once per week) by the off-line table generation process 66. The table generation process 66 generates the table 60 from data that reflects the collective 
calculate a change value to change a point value managed for each of the use subject identifiers, (see column 3 lines 6-17, column 5 lines 48-56, and column 12 lines 21-25.
	Column 3 lines 6-17, note: To generate a set of recommendations for a given user, the service retrieves from the table the similar items lists corresponding to items already known to be of interest to the user, and then appropriately combines these lists to generate 10 a list of recommended items. For example, if there are three items that are known to be of interest to the user (such as three items the user recently purchased), the service may retrieve the similar items lists for these three items from the table and combine these lists. Because the item-to-item 15 mappings are regenerated periodically based on up-to-date sales data, the recommendations tend to reflect the current buying trends of the community; column 5 lines 48-56, note: The recommendations are generated using a table which maps items to lists of "similar'' items ("similar items lists"), without the need for users to rate any items ( although  below) to generate the recommendations; and column 12 lines 21-25, note: IDs. To generate a similar items table that strongly reflects the current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months).
wherein the usage history storage section stores a usage history, which causes the use subject identifier, the used item identifier, and specific information to correspond to one another when an associated item is used based on the associated data, and wherein the specific information is information capable of specifying a base item identifier corresponding to the associated item identifier of the used item,(see column 8 lines 64- column 9 line 50.
	Column 8 lines 64- column 9 line 50, note: As indicated above, the similar items table 60 maps items to lists of similar items based at least upon the collective interests of the community of users. The similar items table 60 is preferably generated periodically ( e.g., once per week) by the off-line table generation process 66. The table generation process 66 generates the table 60 from data that reflects the collective interests of the community of users. In the embodiment described in detail herein, the similar items table is generated exclusively from the purchase histories of the community of users (as depicted in FIG. 1). In other embodiments, the table 60 may additionally or alternatively be generated from other indicia of user-item interests, including indica based on users viewing activities, shopping cart activities, and item 
	and wherein change a point value managed for each of the use subject identifiers, select one particular usage history having the specific information from the usage history storage section, and form a first previous usage history set which is a set of other usage histories being older than the one particular usage history and satisfying a first condition; and(see column 3 lines 6-17, column 5 lines 48-56, and column 12 lines 21-25.
	Column 3 lines 6-17, note: To generate a set of recommendations for a given user, the service retrieves from the table the similar items lists corresponding to items already known to be of interest to the user, and then appropriately combines these lists to generate 10 a list of recommended items. For example, if there are three items that are known to be of interest to the user (such as three items the user recently purchased), the service may retrieve the similar items lists for these three items from the table and combine these lists. Because the item-to-item 15 mappings are regenerated periodically based on up-to-date sales data, the recommendations tend to reflect the current buying trends of the community; column 5 lines 48-56, note: The recommendations are generated using a table which maps items to lists of "similar'' items ("similar items lists"), without the need for users to rate any items ( although ratings  data may optionally be used). For example, if there are three items that are known to be of interest to a particular user (such as three items the user recently  below) to generate the recommendations; and column 12 lines 21-25, note: IDs. To generate a similar items table that strongly reflects the current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months).
	calculate a change value to change the point value for a user set whose elements correspond to a plurality of use subject identifiers which is at least a part of a set of use subject identifiers included in the first previous usage history set, wherein (see column 3 lines 19-29 and column 11 lines 4-36.
	Column 3 lines 19-29, note: In accordance with another aspect of the invention, the similar items lists read from the table may be appropriately 20 weighted (prior to being combined) based on indicia of the user's affinity for, or current interest in, the corresponding items of known interest. For example, the similar items list for a book that was purchased in the last week may be weighted more heavily than the similar items list for a book 25 that was purchased four months ago. Weighting a similar items list heavily has the effect of increasing the likelihood that the items in that list will be included in the recommendations that are ultimately presented to the user; and Column 11 lines 4-36, note: In step 84, the similar items lists 64 are optionally weighted based on information about the user's affinity for 5 the corresponding items of known interest. For example, a similar items list 64 may be weighted heavily if the user gave the corresponding popular item a rating of "5" on a scale or 1-5, or if the user purchased multiple copies of the item. Weighting a similar items list 64 heavily has the effect of increasing the likelihood 
	the first condition is any one of a condition where: (1)    a used item identifier in the other usage histories agrees with the base item identifier specified by the specific information in the one particular usage history, (2)    a used item identifier in the other usage histories agrees with the used item identifier in the one particular usage history, and (3)    a used item identifier in the other usage histories agrees with any of the base item identifiers specified by the specific information in the one usage history and the used item identifier in the one particular usage history (see column 3 lines 6-17, column 5 lines 48-56, and column 12 lines 21-25.
	Column 3 lines 6-17, note: To generate a set of recommendations for a given user, the service retrieves from the table the similar items lists corresponding to items already known to be of interest to the user, and then appropriately combines these lists to generate 10 a list of recommended items. For example, if there are three items that are known to be of interest to the user (such as three items the user recently purchased), the service may retrieve the similar items lists for these three items from the table and combine these lists. Because the item-to-item 15 mappings are regenerated periodically based on up-to-date sales data, the recommendations tend to reflect the current buying trends of the community; column 5 lines 48-56, note: The recommendations are generated using a table which maps items to lists of "similar'' items ("similar items lists"), without the need for users to rate any items ( although ratings  data may optionally be used). For example, if there are three items that are known to be of interest to a particular user (such as three items the user recently purchased), the service may retrieve the similar items lists for these three items from the table, and appropriately combine these lists ( as described  below) to generate the recommendations; and column 12 lines 21-25, note: IDs. To generate a similar items table that strongly reflects the current tastes of the community, the purchase histories retrieved in step 100 can be limited to a specific time period, such as the last six months).
	While Linden clearly teaches the functions above can be performed by a server system (see column 7 line 6- 45 and  column 7 line 25-35), Linden does not expressly teach the limitations a usage history storage section configured to, (2) an associated data creation section configured to, (3) a central processing unit configured to, (4) a point distribution calculator configured to, using the central processing unit, (5) the point distribution calculator comprises:, (6) a previous usage history set formation section configured to, and (7) a change value calculation section configured to. 
	However, Majumder which is in the art of providing recommendations of similar items based on plurality of user information sessions through collaborative filtering (see abstract) teaches all the limitations are performed by one server including a central processing unit and memory or more specifically as recited in the claims (1) a usage history storage section configured to, (2) an associated data creation section configured to, (3) a central processing unit configured to, (4) a point distribution calculator configured to, using the central processing unit, (5) the point distribution calculator comprises:, (6) a previous usage history set formation section configured to, and (7) a change value calculation section configured to (see paragraphs 0066, 0067, and 0022.
	Paragraph 0066, note: The system 1000 also includes one or more server( s) 1020. The server(s) 1020 can be hardware and/or software (e.g., threads, processes, computing devices). The servers 1020 can house threads to perform transformations by employing the subject innovation, for example; paragraph 0067, note: Similarly, the server(s) 1020 are operably connected to one or more server data store(s) 1030 that can be employed to store information local to the servers 1020; and paragraph 0022, note: Furthermore, the claimed subject matter may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to 
... ).
	At the time of the invention it would be obvious for one of ordinary skill in the art to have modified Linden with the aforementioned teachings from Majumder with the motivation of providing a common computer feature of performing all the functions on a single computer (see Majumder paragraphs 0066, 0067, and 0022), when Linden teaches performing the functions on multiple computers (see Linden Column 11 lines 46-56, column 12 lines 49-52, and column 10 lines 13-25) is known.
	As per claim 21, Linden et al. teaches
	wherein the degree of similarity is calculated (see column 9 lines 34-52, note: Each similar items list 64 consists of the N ( e.g., 20) items which based on correlations between purchases of items, are deemed to be the most closely related to the respective popular item 62. Each item in the similar items list 64 is stored together with a commonality index ("CI") value which indicates the relatedness of that item to the popular item 62, based on sales of the respective items. A relatively high commonality index for a pair of items ITEM A and ITEM B indicates that a relatively large percentage of users who bought ITEM A also bought ITEM B (and vice versa). A relatively low commonality index for ITEM A and ITEM B indicates that a relatively small percentage 
Linden does not expressly teach the degree of similarity is calculated using a Jaccard coefficient.
However, Majumder which is in the art of providing recommendations of similar items based on plurality of user information sessions through collaborative filtering (see abstract) teaches the degree of similarity is calculated using a Jaccard coefficient (see paragraph 0034 and claim 7. 
	Paragraph 0034, note; Accordingly, in this example, there is a correlation between the users who viewed item X and item Y, since the same set of users interacted with each item. Thus, if a user interacts with item X, the item-based collaborative filtering component 208 can recommend item Y with high confidence, and vice versa. Additionally, utilizing the Jaccard coefficient, there is a similarity between X and Z of2/3, which is obtained by dividing the number of users in the intersection of X and Z (which equals 2) by the number of users in the union of X and Z (which equals 3). The following table (Table 3) illustrates application of the Jaccard coefficient to all of the item pairs; and claim 7, note: The system of claim 1, the approximation component determines the similarity by approximating a Jaccard coefficient). 
paragraph 0034 and claim 7), when Linden teaches calculating similarities between items to provide similar items to users (see column 9 lines 34-52) and collaborative filtering (see Column 1 lines 42-55). 
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a.	Robinson (United States Patent Number: US 5,790,426) teaches an automated collaborative filtering (ACF) system for recommending at least one item to a first user based on similarity in preference of the user as compared to other users (see abstract)
	b.	Iyer et al. (United States Patent Number: US 7,117,163) teaches a system and method for providing a selection of alternative products that are similar to a requested product (see abstract) 
	c.	Angell et al. (United States Patent Application Publication Number: US 2008/0249837) teaches a system for optimal marketing strategy for improving cross sales and up sales of items based on identifying events that result in purchases (see abstract) 
Bolivar et al. (United States Patent Application Publication Number: US 2011/0010324) teaches providing a recommendation for a product based on a relationship score (see abstract and Figure 7) 
	e.	Bates et al. (United States Patent Application Publication Number: US 2011/0010307) teaches providing recommending products based on a content similarity between an article and product (see abstract) 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.


/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621